                           UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION


 COLONIAL PIPELINE COMPANY,

         Plaintiff,                               Case No. 3:20-cv-00666

 v.                                               Judge William L. Campbell, Jr.
                                                  Magistrate Judge Alistair E. Newbern
 METROPOLITAN NASHVILLE AIRPORT
 AUTHORITY, et al.,

         Defendants.


                                            ORDER

        The Magistrate Judge held a videoconference with counsel for the parties on June 22, 2021,

to discuss amendments to the case management order. For the reasons discussed in the conference,

the Court ORDERS as follows:



          The parties’ primary production of documents will be made by June 30, 2021.

          Further production of documents will be made by July 22, 2021.

          Fact discovery will be completed by October 15, 2021.

          Any discovery motions will be filed by October 22, 2021.

          Plaintiff will disclose any expert witnesses and reports by September 27, 2021.

          Defendant will disclose any expert witnesses and reports by October 25, 2021.

          Expert depositions will conclude by November 22, 2021.

          Dispositive motions will be filed by November 19, 2021.




      Case 3:20-cv-00666 Document 93 Filed 06/24/21 Page 1 of 2 PageID #: 781
            All trial-related filing deadlines and the trial date remain as set by the Court’s prior

orders.

          It is so ORDERED.

                                                      ____________________________________
                                                      ALISTAIR E. NEWBERN
                                                      United States Magistrate Judge




                                     2
    Case 3:20-cv-00666 Document 93 Filed 06/24/21 Page 2 of 2 PageID #: 782
